DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4" and "5" are both pointing at the same regulation device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Any reference to specific claims needs to be deleted (see paragraph 0012).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document.
Claim 1 is written as a method claim, but it does not include a clear set of steps perform to accomplish the recited intent that is to reduce the torque ripple and noise evolution in a motor. Claim 1 only includes a series of structural components that are considered part of a preamble. 
The meaning of “EC” needs to be part of at least claim 1 and 8.
The limitations recited in claim 3 are unclear. What is a trajectory-tracking, flatness-based, and non-linear regulation in the state space?
What is an id current trajectory? See claim 4.
What is an id target value specification? See claim 5
Claim 6, the amplitude of the id current being as low as possible is not a definite limitation. Additionally, what is an amplitude-phase position regulation field?
Claim 7, there is insufficient antecedent basis for “the iron losses” and “the resulting field weakening”.
Claim 8 seems to be directed to an “EC” motor, but the body of the claim only recites the structural components of the link circuit. The preamble of the claim needs to be rewritten to be directed to a Motor Control System for an EC motor. What does trajectory plan and a flatness-based state regulator mean?
Claim 9 should include item “d” to describe the second regulation, since it depends from claim 8 which has included items “a”, “b”, and “c”.
The subject matter of claims 1-7 is unclear. The claims do not recite a clear method of operation. Therefore, prior art cannot be applied. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ngo et al (US Publication 20140306663).
Prior art will be applied to the invention as best understood by the examiner.
Ngo et al teaches a control apparatus for a motor comprising a power supply 111; a power factor correction circuit 110 having a capacitor C1 on the side of the power supply for generating a voltage across a DC link that is connected to an inverter 120; and a regulating device which regulates the current iload in such a way that the energy across the capacitor ca be stored in motor 130 (see for example paragraph 0028).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed in the attached PTO-892 describe other control systems for a motor which use power factor correction to control the voltage directed to the motor in order to eliminate torque ripple and noise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA I DUDA/           Primary Examiner, Art Unit 2846